Citation Nr: 0630365	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorders secondary to service connected lumbosacral strain.

2.  Entitlement to service connection for right brachio-
radialis tendonitis secondary to service connected 
lumbosacral strain.

3.  Entitlement to service connection for left brachio-
radialis tendonitis secondary to service connected 
lumbosacral strain.

4.  Entitlement to an increased rating for depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1975. 

This matter is before the Board of Veterans' Appeals (Board) 
from September 1996 decision of the Togus, Maine, regional 
office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, denied service connection for left 
and right brachio-radialis tendonitis.  While the veteran 
filed an October 1996 notice of disagreement with the rating 
assigned his lumbosacral strain in the September 1996 rating 
decision, he did not file a Substantive Appeal following 
issuance of the March 2004 statement of the case regarding 
that issue.  Consequently, this issue is not before the 
Board.  See 38 C.F.R. §§ 20.200, 20.302(c) (2006) (an appeal 
requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case).  

This matter also arises from an April 2002 decision by the 
Togus RO, which, in pertinent part, denied service connection 
for a bilateral foot condition, and granted an increased 
rating for service-connected depression.  (While the Board 
does not yet have jurisdiction over the depression issue, 
further action on the issue is mandated, and it will also be 
addressed in the Remand.)  

The veteran contends that his bilateral foot disorders and 
his brachio-radialis tendonitis were both caused by his 
service connected lumbosacral strain.  He does not claim, and 
the RO did not adjudicate, that either disability was 
directly caused by military service.  

The issues of entitlement to service connection for right and 
left brachio-radialis tendonitis secondary to service 
connected lumbosacral strain, and entitlement to a rating in 
excess of 50 percent for depression are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
bilateral foot disorders were caused and/or aggravated by 
service connected lumbosacral strain.


CONCLUSION OF LAW

Service connection is not warranted for bilateral foot 
disorders, as secondary to lumbosacral strain.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, VA has met these duties with regard to the 
matter decided in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in February and 
December 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The claim was readjudicated in the February 2003 
and February 2004 statements of the case.  While the letters 
fail to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims for the disabilities on appeal, such failure is 
harmless because the preponderance of the evidence is against 
the appellant's claims for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA did not provide notice prior to the original AOJ 
decision, the content of the notices provided to the 
appellant since the September 1996 and April 2002 rating 
decisions fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless. The appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no indication that any VA error 
in notifying the appellant has reasonably affected the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 In this regard, the veteran reported that he received all of 
his treatment from the Togus VA Medical Center and these 
records have been associated with the claims files.  In 
addition, the veteran filed and/or VA obtained the veteran's 
service medical records as well as his post-service records 
from the Naval Medical Clinic in Portsmouth, Frank A. Graf, 
M.D., Merrill R. Farrand, Jr., D.O., and Webber Hospital as 
well as the records generated in connection with his 1996 
Workman's Compensation claim.  The record also includes VA 
examinations, dated in July 1996, October 2001, and January 
2003 which provided medical opinions as to the origins of his 
disorders.

As such, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Analysis

The veteran contends that his bilateral foot disorders are 
caused or aggravated by his service-connected lumbosacral 
strain.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

The Board notes that the record contains some medical 
evidence supporting the veteran's assertion that his service-
connected lumbosacral strain caused or aggravated his 
bilateral foot problems.  Specifically noted in this regard 
are VA treatment records (signed by a staff podiatrist or by 
a podiatric resident) in which it was opined that the 
veteran's bilateral foot problems are "all probably 
aggravated by an altered gait secondary to back trauma".  
See VA treatment records containing this quote dated in 
October 2000, December 2000, March 2001, April 2001, May 
2001, and June 2001.

The Board points out, however, that the greater weight of 
medical evidence is against the veteran's claim.  In an 
August 2000 VA treatment record, the Chief of Podiatry noted 
that the veteran sought a statement indicating that his foot 
problems are a result of his service-connected back problems.  
He went on to state that "[a]lthough his gait is altered I 
think his problem is a flexible pes planus and forefoot varus 
which are structural problems essentially unrelated to his 
gait."  

Additionally, in October 2001 the veteran underwent VA 
examination held for the express purpose of ascertaining the 
relationship, if any, between service-connected lumbosacral 
strain and bilateral foot disorders.  After a review of the 
record on appeal as well as an examination of the veteran, 
the VA examiner diagnosed the veteran with recurrent plantar 
fasciitis associated with painful heel syndrome and flexible 
pes planus.  As to the origins of these feet disorders, it 
was opined as follows:  

The chronic recurrent low back strain has 
had no impact on the patient's (sic) feet 
(regardless of what other health 
professionals have indicated to the 
patient) . . . The plantar fasciitis is 
precipitated or aggravated by lifestyle, 
lack of regular exercise, and working on 
hard or concrete floors.  The condition 
tends to be cyclic or episodic and is 
curable or self-limited.  As mentioned, 
it is not caused by the low back 
condition.  [Emphasis added].

Likewise, at the January 2003 VA examination, again held for 
the express purpose of ascertaining the relationship, if any, 
between service-connected lumbosacral strain and bilateral 
foot disorders, and again after a review of the record on 
appeal as well as an examination of the veteran, the 
diagnoses included fat pad atrophy and bilateral pes planus.  
As to the origins of these feet disorders, it was opined as 
follows:  

In reviewing the Podiatry records, in 
particular the Chief of Podiatry has 
clearly stated in a memo dated 8-15-00, 
'Although his gait is altered, I think 
his problem is a flexible pes planus and 
forefoot varus, which are structural 
problems essentially unrelated to his 
gait.'  This memo was provided at the 
request of the veteran suggesting an 
association with the veteran's service-
connected back problem.  The Chief of 
Podiatry has opined that there is no such 
relationship.  Further, an orthopedic 
consultant more recently concluded that 
there is no causative factor as well.  It 
is the opinion of this provider that the 
veteran's low back problem is neither the 
causative nor aggravating factor in the 
veteran's fat pad atrophy and flexible 
pes planus.  [Emphasis added].

The Board must assign greater weight to the October 2001 and 
January 2003 VA examiners' opinions, as well as to the 
opinion from the Chief of Podiatry found in the VA treatment 
records, than can be assigned to the opinions provided by the 
staff podiatrist and resident.  The VA examiners' opinions 
were provided after a review of the record on appeal 
(including the earlier opinions), with specific citation to 
the medical evidence in support of the opinions.  
Additionally, the superior medical qualifications of the 
Chief of Podiatry cannot be ignored.  The Board also points 
out that the quoted opinion favorable to the veteran's claim 
employing the term "probably" is far too speculative to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); 
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative). 

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim for secondary service connection for 
bilateral foot disorders.  See Evans v. West, 
12 Vet. App. 22, 30 (1998).  

In reaching the above conclusion, the Board has also not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
statements, as well as those of his representative, 
addressing this question are not probative evidence as to the 
issues on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral foot 
disorders secondary to service connected lumbosacral strain 
is denied.


REMAND

As to the veteran's claims for entitlement to service 
connection for right and left brachio-radialis tendonitis as 
secondary to service connected lumbosacral strain, the Board 
finds that a remand is required to reconcile the competing 
and vague medical opinions of record.  The Board notes that 
in July 1996, a VA examiner gave his opinion that the 
veteran's back problems and his brachio-radialis tendonitis 
were "not causally related", but then went on to opine that 
"new manifestations of brachial radialis tendonitis could 
possibly be related to his chronic low back stain [sic]".  
In October 1996, it was the private opinion of Dr. G. that 
the veteran's left brachio-radialis tendonitis was the result 
of heavy lifting or pulling caused by not being able to fully 
bend because of service connected lumbosacral strain.  On VA 
examination in November 1996, the examiner conceded that it 
was certainly possible that the veteran's low back condition 
caused him to use his arms excessively to spare his back.  
With the lack of clear medical opinions regarding this 
matter, a rectifying opinion is in order.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  An 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

By way of an April 2002 rating decision, the RO granted an 
increased rating for depression.  In a statement received at 
VA in June 2002, the veteran expressed disagreement with the 
rating assigned.  While a December 2002 rating decision 
thereafter re-rated the depression as 50 percent disabling, 
the RO never issued a SOC.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), the Board must instruct the RO that 
this issue remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.  

Consequently, the case is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the likely 
etiology of his right and left brachio-
radialis tendonitis.  The claims folders 
are to be provided to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that any currently 
diagnosed brachio-radialis tendonitis 
(left and/or right) was caused or 
aggravated by service connected 
lumbosacral strain.

Note:  In providing the above opinions, 
the examiner should comment on the July 
1996 VA examiner's opinion as well as the 
October 1996 opinion from Dr. G.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by the RO in compliance with the Court's 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159. 

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

4.  The RO should issue an appropriate 
statement of the case in the matter of 
entitlement to an increased rating for 
depression.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


